NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide International Index Fund Nationwide S&P 500 Index Fund Nationwide Bond Index Fund Nationwide International Value Fund Nationwide Short Duration Bond Fund Nationwide Enhanced Income Fund Nationwide Large Cap Value Fund Nationwide Small Cap Index Fund Nationwide Fund Nationwide Mid Cap Market Index Fund Nationwide U.S. Small Cap Value Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Value Fund Nationwide Growth Fund Supplement dated August 18, 2010 to the Statement of Additional Information dated March 1, 2010 (as revised May 6, Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (SAI). On page 21 of the SAI, the first paragraph following “Zero Coupon Securities, Step-Coupon Securities, Pay-in-Kind Bonds (“PIK Bonds”) and Deferred Payment Securities” is deleted and replaced with the following: Each of the Fixed-Income Funds may invest in zero coupon securities and step-coupon securities.In addition, each of the Fixed-Income Funds, except the Nationwide Money Market Fund, may invest in PIK Bonds and deferred payment securities. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
